DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 19, 22-24, 26, 27, 29, 31 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al (US 7,655,016) in view of Thatcher et al (US 8,632,557).
Regarding claims 14 and 39, Demarais discloses a system, comprising: an elongate member 146 (fig 5A), comprising: a distal end (fig 5A), and a proximal end (fig 5B); and a tissue disrupting element on the distal end of the elongate member (fig 5A), the tissue disrupting element including at least one cutting member 142 disposed about a support shaft 122 extending from the elongate member (fig 5A), wherein the at least one cutting member is self- expanding and includes a proximal end directly attached to a proximal portion of the support shaft  (Col.13 ll 31-37; fig 5A), and wherein when the at least one cutting member extends from the elongate member (fig 5A), and the at least one cutting member is configured to move between a delivery configuration in which the at least one cutting member is constrained  and a deployed configuration in 
While Demarais substantially discloses the invention as claimed, it does not disclose the cutting member comprises a cutting edge, nor the cutting edge comprising one of a sharpened edge, an abrasive surface, a serration and a plurality of teeth.
Demarais discloses the macerator may be a helical wire or variety of other structures (Col.13 ll 31).
Thatcher discloses an abrasive surface is known to cut stenotic tissue (Col.1 ll 67) and applying abrasive material (Col.6 ll 56, diamond powder for example) to the tissue removal device (Col.6 ll 36-52). Note the abrasive material of Demarais also has a plurality of sharpened edges and a plurality of teeth (when comprised of diamond powder).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Demarais such that the cutting member of the tissue disrupting element includes an expandable member having a cutting edge in the form of an abrasive outer surface as taught by Thatcher to assist in reducing the size of stenotic tissue.
Regarding claim 16, the system of claim 14, wherein the at least one cutting member includes a distal end attached to a distal end of the support shaft (fig 5A).  
Regarding claim 19, while Demarais substantially discloses the invention as claimed, it does not disclose the system of claim 14, wherein the tissue disrupting element includes an expandable member having a coarse outer surface. See claim 14 above, Thatcher discloses an abrasive surface is known to cut stenotic tissue (Col.1 ll 
Regarding claim 22, the system of claim 14, wherein the at least one cutting member is configured to transition between the delivery configuration and the deployed configuration by slidably translating the support shaft with respect to the distal end of the elongate member (Col.14 ll 4-7).  
Regarding claim 23, the system of claim 14, wherein the support shaft is rotatably coupled to the elongate member (Col.13 ll 40 and 41).  
Regarding claim 24, further comprising an atraumatic tip 128 disposed on a distal end of the support shaft (has a tapered shape to make it atraumatic).  
Regarding claims 26 and 40, Demarais discloses a device, comprising: an elongate member 146; a support shaft 122 slidably disposed within the elongate member (fig 5A; Col.14 ll 5-7); and at least one cutting member 142 having a proximal end directly coupled to the support shaft (Col.13 ll 33), wherein the at least one cutting member is self-expanding (Col.13 ll 36 and 37), and wherein when the at least one cutting member extends from the elongate member (fig 5A), the at least one cutting member is configured to move between a delivery configuration in which the at least one cutting member is constrained and a deployed configuration in which the at least one cutting member bows radially outward (Col.13 ll 59 to Col.14 ll 7). 

Demarais discloses the macerator may be a helical wire or variety of other structures (Col.13 ll 31).
Thatcher discloses an abrasive surface is known to cut stenotic tissue (Col.1 ll 67) and applying abrasive material (Col.6 ll 56, diamond powder for example) to the tissue removal device (Col.6 ll 36-52). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Demarais such that the cutting member of the tissue disrupting element includes an expandable member having a cutting edge in the form of an abrasive outer surface as taught by Thatcher to assist in reducing the size of stenotic tissue.
Regarding claim 27, the device of claim 26, wherein the proximal end of the at least one cutting member is coupled to a proximal portion of the support shaft and a distal end of the at least one cutting member is coupled to a distal end of the support shaft (Col.13 ll 33; fig 5A).  
Regarding claim 29, the device of claim 26, wherein the at least one cutting member is configured to transition between the delivery configuration and the deployed configuration by slidably translating the support shaft with respect to a distal end of the elongate member (Col.14 ll 4-7)  
Regarding claim 31, the device of claim 26, wherein the support shaft is rotatably disposed within the elongate member (Col.13 ll 40 and 41).  
Regarding claim 38, wherein the support shaft is slidably and rotatably disposed within the lumen of the elongate member (Col.13 ll 40 and 41; Col.14 ll 4-7).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al (US 7,655,016) and Thatcher et al (US 8,632,557) in view of Evans et al (US 2001/0031981).
Regarding claim 25, while Demarais substantially discloses the invention as claimed, it does not disclose the system of claim 14, wherein the disrupting element comprises three cutting members circumferentially arrayed about the support shaft at a substantially equal distance from each other. Evans discloses a macerator which functions similar to Demarais (figs 14-16) and comprises a plurality of cutting members (fig 14). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04(VI)B). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Demarais such that wherein the disrupting element comprises three cutting members circumferentially arrayed about the support shaft at a substantially equal distance from each other as taught by Evans and as it involves only routine skill in the art to duplicate an essential working part of a device to increase the simultaneous macerating ability of the device of Demarais (three cutters as opposed to one cutter).
Claims 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al (US 7,655,016) and Thatcher et al (US 8,632,557) in view of Kelly et al (US 2015/0257825).
Regarding claim 30, while Demarais substantially discloses the invention as claimed, it does not disclose the device of claims 14 nor 26, wherein the elongate member further comprises at least one longitudinal groove configured to accept the at least one cutting member. Kelly discloses a catheter assembly which can expand or compress in a manner similar to Demarais. Kelly includes grooves 150 in an elongate member 108 allow equivalent cutting members 130/430 to be attached to a support shaft 460 in the interior of the catheter elongate member and to expand and contract (figs 5A and 5B). A different set of grooves 456 allow for storage of electrodes 454 to reduce the profile of the device (¶41). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Demarais such that the elongate member comprises a at least one longitudinal groove (in the distal end of the elongate member) configured to accept the at least one cutting member as taught by Kelly to reduce the profile of the device.
Allowable Subject Matter
Claims 32, 35, 36 and 41 are allowed.
While the examiner finds it obvious to provide closest art Demarais with a plurality of cutting members (see claim 32 above) and at least one groove (see claim 30 above) it does not find a teaching or suggestion for a plurality of grooves, each of the plurality of grooves configured to slidingly accept each of a corresponding member of the plurality of cutting members. The cutting members of Demarais are not straight or arranged in any manner which would allow them to enter more than a single groove which extends around the entire periphery of the elongate member easily, such that it multiple grooves for a plurality of Demarais’ cutting members.
Response to Arguments
Applicant’s amendment has placed claim 32 (and its dependents) in condition for allowance.
Applicant’s remaining arguments 10/21/2021 have been considered and are not persuasive.
Applicant argues Demarais teaches away from a cutting edge based on Col.13 ll 25-58. However, Demarais discloses the macerator 140 “engaging and disrupting occlusive material which is within the cage” (Col.13 ll 41-44) and “helical wire 142 will disrupt the clot and entangle materials within the clot” (Col.13 ll 48 and 49). Thus Demarais’ teaching of “pulling the clot away as opposed to shearing” still engages the clot directly, but instead of the macerator contacting the clot and then eventually the blood vessel if it is continuously applied as in normal thrombectomy and atherectomy procedures, the cage prevents direct contact with the blood vessel wall such that only the clot material within the cage is engaged and removed by the macerator. Thus a macerator which will better disrupt the clot is desirable in Demarais.
Similar to above, Applicant argues Evans’ teaching of shearing is in opposition to Demarais’ teaching of pulling the clot away rather than shearing, which is incorrect as addressed above.
Applicant argues the remaining references do not correct the shortcomings of Demarais and Evans. The examiner disagrees. Thatcher’s teaching of a rotational atherectomy device with an abrasive segment is applicant to Applicant’s teaching of having a cutting edge (see above), especially when certain abrasive elements, such as diamond powder, are used.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783